PER CURIAM.
Michael Eisner, defendant below, appeals a final judgment entered against him after a bench trial. Appellees A.M. Hochstadt, Max Hochstadt, and Rose Hochstadt, plaintiffs below, cross-appeal.
As to Eisner’s appeal, we conclude that no reversible error has been shown on the record now before us in the trial court’s denial of the motions to dismiss for lack of prosecution. Likewise no error is shown in the first point on cross-appeal, relating to the computation of interest. As to the second point on cross-appeal, in the absence of a record we are unable to ascertain the basis of the trial court’s ruling, which in the absence of a contrary showing is presumed to be correct. See Applegate v. Barnett Bank, 377 So.2d 1150 (Fla.1979).
Affirmed.